ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 21 June 2022 for the application filed 10 July 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
 EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 30 June 2022 as follows:
Claim 1: line 12 - …disengaged state, each linear actuator being configured to selectively be extended and retracted; and…
Claim 13: line 9 - …each linear actuator being configured to selectively be extended… 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 21 June 2022, with respect to claims 1 and 3-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1 and 3-20 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a torque tube rotatably mounted to the axle about the axis, the axle extending through a central portion of the torque tube; a rotor fixed in rotation about the axis relative to the wheel; a stator fixed in rotation about the axis relative to the torque tube; a clutch assembly selectively reciprocal between an engaged state and a disengaged state, engagement of the clutch assembly in the engaged state fixing the torque tube in rotation about the axis relative to the axle, the torque tube being rotatable about the axis relative to the axle when the clutch assembly is in the disengaged state. a plurality of linear actuators fixedly positioned in rotation relative to the axle when the clutch assembly is in the disengaged state; and a transmission converting linear actuator motion from of the plurality of linear actuators into rotational movement of the stator when the clutch assembly is in the disengaged state” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 3-12 depend from claim 1 and are therefore also found allowable.
Regarding Claim 13, the prior art of record fails to disclose or teach “a rotor fixed in rotation about the axis relative to the wheel; a stator rotatably mounted to the axle about the axis; a clutch assembly selectively reciprocal between an engaged state and a disengaged state, engagement of the clutch assembly in the engaged state fixing the stator in rotation about the axis, the stator being rotatable about the axis when the clutch assembly is in the disengaged state; a plurality of linear actuators fixedly positioned in rotation relative to the axle when the clutch assembly is in the disengaged state, each linear actuator being configured to be extended and retracted; and a transmission operably coupled to the plurality of linear actuators, wherein the transmission applies an axial force to engage the stator with the rotor when the clutch assembly is in the engaged state and when the clutch assembly is in the disengaged state” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 13 is neither anticipated nor made obvious by the prior art of record.  Claims 14-20 depend from claim 13 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        12 July 2022

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/14/2022